DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawlak (US 9,558,943).
Regarding claim 1, Pawlak (Figs. 2-5, especially Fig. 5) discloses a semiconductor substrate, comprising: a first material layer 101 made of a first material (i.e., Si, column 3, lines 48-51) and including a plurality of protrusions 201, wherein each of the protrusions 201 includes a tip and a plurality of facets converging at the tip, adjacent facets of adjacent protrusions 201 are in contact with each other; and a space in between adjacent tips of the plurality of protrusions separating the adjacent tips; wherein the plurality of protrusions 201 include a first protrusion, a second protrusion, a third protrusion, and a fourth protrusion (see annotations of Figs. 2B and 2C reproduced below) , wherein the first protrusion and the second protrusion are arranged in a first direction, the first protrusion and the third protrusion are arranged in a second direction perpendicular to the first direction, the second protrusion and the fourth protrusion are 








[AltContent: textbox (“Perpendicular”)]
[AltContent: arrow][AltContent: textbox (4th Protrusion)][AltContent: textbox (3rd Protrusion)]
[AltContent: arrow][AltContent: textbox (“Perpendicular”)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd Protrusion)][AltContent: textbox (1st Protrusion)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]    
    PNG
    media_image1.png
    199
    407
    media_image1.png
    Greyscale




[AltContent: arrow][AltContent: textbox (“Perpendicular”)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    323
    421
    media_image2.png
    Greyscale
		


Regarding claims 3-4, 7 and 35, Pawlak (Figs. 2-5) further discloses: the first material is crystal silicon (column 3, lines 48-51), each facet is a {111} plane of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 28-31, 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlak (US 9,558,943).
Regarding claim 5, Pawlak (Figs. 2-5) does not disclose a pitch of the plurality of protrusions in the first direction and in the second direction within a range as claimed.
In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, it would have been obvious to have a pitch of the plurality of protrusions 201 of Pawlak in the first direction and in the second direction within a wide range as claimed (i.e., 50 nm to 1000 nm) because the pitch between the protrusions can be adjusted by adjusting the total number of the protrusions which are desired for the substrate in the first direction and in the second direction. It appears that changing the pitch of the plurality of protrusions produce no functional differences and therefore would have been obvious. 
Regarding claim 6, Pawlak (Figs. 2-5) discloses an angle formed between the first direction (X direction) and a [110] crystallographic direction (corresponding to arrangement of protrusions 201 in X axis direction) of the silicon wafer, and an angle between the second direction (Y direction) and a [101] crystallographic direction (corresponding to arrangement of protrusions 201 in Y axis direction) of the silicon wafer.
Pawlak does not disclose the angle formed between the first direction and a [110] crystallographic direction and the angle between the second direction and a [101] crystallographic direction of the silicon wafer is within a range as claimed.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to have the angle formed between the first direction and a [110] crystallographic direction and the angle between the second direction and a [101] crystallographic direction of the silicon wafer is within a range as claimed because such angles can be adjusted by adjusting the height of the protrusions and the total number of the protrusions which are desired for the substrate in the first direction and in the second direction. It appears that these changes produce no functional differences and therefore would have been obvious.
Regarding claims 28-29, Pawlak (Figs. 2-5) discloses a semiconductor substrate 101, comprising: a first pyramid-shaped protrusion 201 having a first tip; a second pyramid-shaped protrusion 201 having a second tip; a third pyramid-shaped protrusion 201 having a third tip; a fourth pyramid-shaped protrusion 201 having a fourth tip, wherein the first protrusion, the second protrusion 201, the third protrusion, and the fourth protrusion are made of a first semiconductor material (i.e., Si, column 3, lines 57-59), wherein the first protrusion and the second protrusion are arranged in a first direction, the first protrusion and the third protrusion are arranged in a second direction perpendicular to the first direction (see annotations of Figs. 2B and 2C reproduced above), the second protrusion and the fourth protrusion are arranged in the second direction, and the third protrusion and the fourth protrusion are arranged in the first direction, wherein a first line extending in the first direction passes through a common edge of a first facet of the first protrusion and a first facet of the second protrusion and passes through a common edge of first facet of the third protrusion and a first facet of the fourth protrusion, and wherein a second line extending in the second direction 
Pawlak does not disclose the angle formed by a sidewall of the first protrusion extending between the base of the first protrusion and the tip of the first protrusion within a range as claimed. 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of the forming the angle within the range as claimed.  Furthermore, Pawlak also suggests that the height of the first protrusion 201 can be adjusted (column 4, lines 1-5). Therefore, it would have been obvious to have the angle formed by a sidewall of the first protrusion 201 extending between the base of the first protrusion and the tip of the first protrusion within a range as claimed because such angle can be optimized by adjusting the height of the first 
Regarding claims 30 and 37, Pawlak (Figs. 2-5) further discloses: an angle formed by a sidewall of the second protrusion 201 extending between the base of the second protrusion and the tip of the second protrusion equals the angle formed by the sidewall of the first protrusion 201 extending between the base of the first protrusion and the tip of the first protrusion;  and no {100} plane of the first material layer is exposed from the first, second, third, or fourth protrusion or between the first, second, third, or fourth protrusions (Figs. 2A-2B).
Regarding claim 31, Pawlak does not disclose a distance b1 between the first tip and the second tip and a height b2 of the first protrusion satisfy the relationship b2 = (√2/2) b1.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of having a distance b1 between the first tip and the second tip and a height b2 of the first protrusion satisfy the equation relationship as claimed.  Furthermore, Pawlak also suggests that the height of the first protrusion 201 can be adjusted (column 4, lines 1-5). Therefore, it would have been obvious to have a distance b1 between the first tip and the second tip and a height b2 of the first protrusion satisfy the equation relationship as claimed because such equation relationship can be achieved by adjusting the height of the first protrusion 
Regarding claim 33, Pawlak does not disclose a distance d1 between the first tip and the fourth tip is d1= √2xb1, where b1 is a distance between the first tip and the second tip.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of having a distance d1 between the first tip and a fourth tip and a distance b1 between the first tip and the second tip satisfy the equation relationship as claimed. Therefore, it would have been obvious to have a distance d1 between the first tip and the fourth tip and a distance b1 between the first tip and the second tip satisfy the equation relationship as claimed because such equation relationship can be achieved by adjusting the distance d1 between the first tip and the fourth tip according to the requirement of the protrusions layout. It appears that these changes produce no functional differences and therefore would have been obvious.
Claims 21-25, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlak (US 9,558,943) in view of Koike et al (US 2015/0048380).
Regarding claims 21-22, Pawlak (Figs. 2-5) discloses a semiconductor substrate, comprising: a first protrusion 201 having a first tip; a second protrusion 201 having a second tip; a third protrusion 201 having a third tip; a fourth protrusion 201 having a fourth tip, wherein the first protrusion, the second protrusion, the third protrusion, and 

However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of the forming the angle within the range as claimed.  Furthermore, Pawlak also suggests that the height of the first protrusion 201 can be adjusted (column 4, lines 1-5). Therefore, it would have been obvious to have the angle formed by a sidewall of the first protrusion 201 extending between the base of the first protrusion and the tip of the first protrusion within a range as claimed because such angle can be optimized by adjusting the height of the first protrusion according to the requirement of the protrusions layout. It appears that these changes produce no functional differences and therefore would have been obvious.  
Pawlak does not specifically disclose a third material layer disposed on the second material layer.
However, Pawlak further discloses that the further process such as adding channels can be performed (column 4, lines 39-42) following the forming of the second material layer for providing various types of highly integrated circuit semiconductor devices (column 4, lines 53-58).  Furthermore, Koike (Fig. 1) teaches a semiconductor device comprising: a first material layer 101 made of a first material and including a plurality of protrusions, a second material layer 103 made of a second material different from the first material, filling spaces the space between the plurality of protrusions, and 
Regarding claims 23, 25 and 36, Pawlak (Figs. 2-5) further discloses: an angle formed by a sidewall of the second protrusion 201 extending between the base of the second protrusion and the tip of the second protrusion equals the angle formed by the sidewall of the first protrusion 201 extending between the base of the first protrusion and the tip of the first protrusion (Fig. 2C); the first protrusion and the second protrusion have a pyramid shape; and no {100} plane of the first material layer is exposed from the first, second, third, or fourth protrusion or between the first, second, third, or fourth protrusions (Figs. 2A-2B).
Regarding claim 24, Pawlak does not disclose a distance b1 between the first tip and the second tip and a height b2 of the first protrusion satisfy the relationship b2 = (√2/2) b1.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of having a distance b1 between the first tip and the second tip and a height b2 of the first protrusion satisfy the 
Regarding claim 34, Pawlak does not specifically disclose a third material layer disposed on the second material layer.
However, Pawlak further discloses that the further process such as adding channels can be performed (column 4, lines 39-42) following the forming of the second material layer for providing various types of highly integrated circuit semiconductor devices (column 4, lines 53-58).  Furthermore, Koike (Fig. 1) teaches a semiconductor device comprising: a first material layer 101 made of a first material and including a plurality of protrusions, a second material layer 103 made of a second material different from the first material, filling spaces the space between the plurality of protrusions, and a third material layer 104/105 disposed on the second material layer.  Accordingly, it would have been obvious to form a third material layer on the second material layer of the Pawlak because it is an intended use in order to produce various types of highly integrated circuit semiconductor devices using Si substrate having the second material layer as a stress relaxed layer which achieves complete stress relaxation and locally confines defects at the bottom of trenches on a textured Si surface (see Pawlak, column 4, lines 53-58).
Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. 
Applicant (pages 10-12 of remark) argues that Figs 2B and 2C of Pawlak does not disclose the perpendicular arrangement of the first, second, third and fourth protrusions as claimed because the Pawlak drawings are not to scale.
This argument is not persuasive because drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). Furthermore, Fig. 2B of Pawlak is not a drawing, it is “a scanning electron microscope image” (see column 3, lines 7-8 of Pawlak).  Therefore, Figs. 2B and 2C of Pawlak, which are annotated and reproduced above, clearly disclose the claimed perpendicular arrangement of the first, second, third and fourth protrusions.  Moreover, one of ordinary skill in the art would recognize that the arrangement of the pyramid protrusions on a semiconductor substrate would be the same for both of the present invention and Pawlak because they both perform a wet etching process using tetramethylammonium hydroxide (TMAH) or KOH solution for etching the substrate (see Pawlak column 4, lines 1-8).    
Applicant (page 12, last paragraph of remark) argues that Pawlak does not disclose “a first line extending in the first direction passes through a common edge of a first facet of the first protrusion and a first facet of the second protrusion and passes through a common edge of first facet of the third protrusion and a first facet of the fourth protrusion, and wherein a second line extending in the second direction passes through a common edge of a second facet of the first protrusion and a second facet of the third 
This argument is not persuasive because annotated Figs. 2B and 2C reproduced below clearly suggests the quoted limitations above.  Furthermore, as discussed above, the arrangement of the pyramid protrusions on a semiconductor substrate would be the same for both of the present invention and Pawlak because they both perform a wet etching process using tetramethylammonium hydroxide (TMAH) or KOH solution for etching the substrate.
 
[AltContent: textbox (“Fist Line”)][AltContent: textbox (4th protrusion)][AltContent: textbox (3rd protrusion)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (“Second line”)][AltContent: arrow][AltContent: textbox (2nd protrusion)][AltContent: arrow][AltContent: textbox (1st protrusion)][AltContent: arrow]		
    PNG
    media_image3.png
    397
    380
    media_image3.png
    Greyscale



This argument is not persuasive because the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the claimed device and Pawlak’s device are produced by substantially identical processes (TMAH or KOH solution) and are substantially identical in structure (pyramid protrusions arrangement), the benefits of reducing dislocations of the interlayer above the tips of the protrusions are presumed to be inherent.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817